Citation Nr: 0906052	
Decision Date: 02/19/09    Archive Date: 02/27/09

DOCKET NO.  05-21 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

1.  Entitlement to service connection for diabetes mellitus, 
Type II, due to herbicide exposure.

2.  Entitlement to service connection for peripheral vascular 
disease (PVD), to include as secondary to diabetes mellitus, 
and/or due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1962 to 
September 1966, and in the Naval Reserve from September 1966 
to September 1974.

This matter is on appeal from the St. Petersburg, Florida, 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  Exposure to Agent Orange while on active duty cannot be 
presumed.

2.  Diabetes mellitus or PVD were not manifest during service 
or for many years thereafter.  

3.  Diabetes mellitus and PVD are unrelated to service, 
exposure to Agent Orange, or to service-connected disability.


CONCLUSIONS OF LAW

1.  Diabetes mellitus, Type II, was not incurred in or 
aggravated by active duty service or as a result of herbicide 
exposure. 38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103(a), 
5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 
3.309 (2008).

2.  PVD was not incurred in or aggravated by active duty, is 
not proximately due to service-connected disability, or the 
result of herbicide exposure.  38 U.S.C.A. §§ 1110, 1131, 
5103(a), 5103A (West 2002); 38 C.F.R. § 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309, 3.310 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In addition to regulations and laws mentioned above, service 
connection is also warranted for a disability which is 
aggravated by, proximately due to, or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310 
(2008).  Any additional impairment of earning capacity 
resulting from an already service-connected condition, 
regardless of whether or not the additional impairment is 
itself a separate disease or injury caused by the service-
connected condition, should also be compensated.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  When service connection is 
thus established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  Id.  

The Board notes that 38 C.F.R. § 3.310 was amended effective 
October 10, 2006.  Under the revised § 3.310(b) (the existing 
provision at 38 C.F.R. § 3.310(b) was moved to sub-section 
(c)), any increase in severity of a nonservice-connected 
disease or injury proximately due to or the result of a 
service-connected disease or injury, and not due to the 
natural progress of the disease, will be service-connected.  
As the veteran filed his claim in 2003, the amendment is not 
applicable to the current claim. 

Entitlement to Service Connection for Diabetes Mellitus

In addition to the regulations governing entitlement to 
service connection outlined above, for purposes of 
establishing service connection for a disability or death 
resulting from exposure to a herbicide agent, including a 
presumption of service-connection, a veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, shall be presumed to have 
been exposed during such service to an herbicide agent 
containing dioxin or 2,4-dichlorophenoxyacetic acid, and may 
be presumed to have been exposed during such service to any 
other chemical compound in an herbicide agent, unless there 
is affirmative evidence to establish that the Veteran was not 
exposed to any such agent during that service.  38 U.S.C.A. 
§ 1116 (2008).  

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected, if the requirements of 38 C.F.R. § 
3.307(a) are met, even if there is no record of such disease 
during service: chloracne or other acneform diseases 
consistent with chloracne, diabetes mellitus, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lungs, 
bronchus, larynx, or trachea), and soft-tissue sarcomas.  38 
C.F.R. § 3.309(e) (2008).  

Disorders such as diabetes mellitus may be presumed to have 
been incurred during active military service as a result of 
exposure to Agent Orange if it is manifest to a degree of 
10 percent within the first year after the last date on which 
the Veteran was exposed to Agent Orange during active 
service.  38 C.F.R. § 3.307(a)(6)(ii) (2008).



Significantly, 38 C.F.R. § 3.307(a)(6)(iii) provides as 
follows:

Service in the Republic of Vietnam 
includes service in the waters offshore 
and service in other locations if the 
conditions of service involved duty or 
visitation in the Republic of Vietnam.

VA General Counsel has determined that the regulatory 
definition (which permits certain personnel not actually 
stationed within the borders of the Republic of Vietnam to be 
considered to have served in that Republic) requires that an 
individual actually have been present within the boundaries 
of the Republic.  Specifically, the General Counsel has 
concluded that in order to establish qualifying "service in 
Vietnam" a veteran must demonstrate actual duty or 
visitation in the Republic of Vietnam.  

Service on a deep water naval vessel in waters off the shore 
of the Republic of Vietnam, without proof of actual duty or 
visitation in the Republic of Vietnam, does not constitute 
service in the Republic of Vietnam for purposes of 38 
U.S.C.A. § 101(29)(A) (establishing that the term "Vietnam 
era" means the period beginning on February 28, 1961 and 
ending on May 7, 1975 in the case of a veteran who served in 
the Republic of Vietnam during that period).  VAOPGCPREC 27-
97

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  

The Veterans Claims Court has held that where the issue 
involves medical causation, competent medical evidence that 
shows that the claim is plausible or possible is required to 
grant service connection.  See e.g., Caluza v. Brown, 7 Vet. 
App. 498 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  

Here, the Veteran's service treatment records indicate that 
he served as a Boiler Technician on board USS FIREDRAKE (AE-
14) from late 1963 to mid-1966.  The Board also notes that 
FIREDRAKE operated numerous times off the coast of Vietnam 
during that time.  

However, there is no evidence in the record indicating that 
the Veteran served in-country in Vietnam while on active 
duty.  The DD-214 indicates that he was awarded the National 
Defense Service Medal, the Vietnam Service Medal and Vietnam 
Campaign Medal, but none of these are indicative of service 
within the land borders of Vietnam.  Moreover, in a September 
2003 Report of Contact, he acknowledged that he never set 
foot in Vietnam.

Rather, the Veteran reported that he went up the Mekong Delta 
on an ammunition ship.  However, there is no other indication 
that he served in the shallow-water small boats that 
populated the rivers of Vietnam.  Given this lack of 
evidence, combined with the Veteran's MOS in boiler repair, 
the Board concludes that the evidence does not support a 
finding that he served in-country in the Republic of Vietnam.  

The Board recognizes the Veteran's assertions that FIREDRAKE 
(an ammunitions and supply ship) was, at certain periods, in 
"brown water" territory.  However, as noted above, there is 
no indication that he ever served in the smaller river boats.  
Furthermore, it is inconceivable that a vessel as large as 
FIREDRAKE (an almost 15,000 ton supply ship) could navigate 
into such waters. 

VA regulations provide that service in the waters offshore 
constitutes service in Vietnam only if the conditions of such 
service involved duty or visitation in the Republic of 
Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  There is no 
indication that the Veteran's service involved duty or 
visitation in Vietnam.  As such, the Board is compelled to 
conclude that the Veteran did not, in fact, serve in Vietnam 
for purposes of the relevant regulation.  

Furthermore, there is no evidence in the record, medical or 
otherwise, to indicate that he was ever exposed to herbicides 
from any other source.  Although a statement from his wife in 
August 2006 suggests that the Veteran could have been exposed 
while transporting herbicides to other ships, there is no 
indication that this ever actually took place.  Moreover, the 
regulations are clear that exposure to herbicides is presumed 
only for those serving in-country Vietnam.  See Haas v. 
Peake, 525 F.3d 1168 (Fed. Cir. 2008).

Accordingly, there is no presumption of exposure to Agent 
Orange or other herbicides.  Thus, service connection for his 
claimed disorders on a presumptive basis pursuant to 38 
U.S.C.A. § 1116 is not warranted.

The Board also finds that service-connection for diabetes 
mellitus on a direct basis is not warranted.  In this case, 
the Veteran's service treatment records do not indicate 
complaints of, treatment for, or a diagnosis of diabetes 
mellitus during active duty service.  At the time of his 
separation examination in August 1966, the clinical 
evaluation of his endocrine system was normal and his 
urinalysis was negative for sugar.  Therefore, the evidence 
does not show diabetes mellitus at the time of service 
discharge.

Next, post-service evidence does not reflect diabetes 
mellitus symptomatology for many years after his discharge 
from active duty.  Specifically, the earliest documented 
complaints related to diabetes mellitus was June 2001.  

In this case, the Board emphasizes the multi-year gap between 
discharge from active duty service (1966) and initial 
documented report of diabetes mellitus in 2001 (a 35-year 
gap).  As such, the evidence does not support the claim based 
on continuity of symptomatology.  See Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence 
of medical complaints for condition can be considered as a 
factor in resolving claim); see also Mense v. Derwinski, 1 
Vet. App. 354, 356 (1991) (affirming Board's denial of 
service connection where veteran failed to account for 
lengthy time period between service and initial symptoms of 
disability).

Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of the medical evidence does not attribute the 
Veteran's diabetes mellitus to active duty.  In fact, no 
medical record gives any suggestion of a relationship between 
his diabetes mellitus and active duty service.  Therefore, a 
nexus between his current disorder and active duty is not 
established.

Consequently, since the Board has concluded that the Veteran 
has not been exposed to Agent Orange, service connection for 
diabetes mellitus on a presumptive basis is denied.  
Furthermore, as there is no evidence of diabetes mellitus 
while on active duty or for many years afterwards and no 
medical nexus between diabetes and active duty, service 
connection on a direct basis is also denied.  

Entitlement to Service Connection for PVD

The Veteran has also claimed service connection for his PVD 
as secondary to his diabetes mellitus or, in the alternative, 
his exposure to Agent Orange.  However, service connection on 
these bases is not warranted.

First, as discussed in detail above, the Board has found that 
diabetes mellitus is not service-connected.  Accordingly, the 
Veteran's PVD claim cannot be granted as secondary to a 
nonservice-connected disorder.

Furthermore, as noted above, the Board has concluded that the 
Veteran is not entitled to the presumption of exposure to 
Agent Orange.  Therefore, his PVD claim on the basis of Agent 
Orange exposure must also be denied.  

With respect to the claim on a direct basis, the service 
treatment records also do not note any complaints of, 
treatment for, or a diagnosis of PVD or any symptoms 
reasonably attributed thereto.  At the time of his August 
1966 separation physical examination, the Veteran's lower 
extremities and vascular system were normal.  Therefore, the 
evidence does not show PVD during active duty.

Additionally, post-service evidence does not reflect PVD 
symptomatology for many years after service discharge.  
Specifically, in a September 2003 consultation note, the 
Veteran reported a history of PVD status post-left iliac 
artery stent in February 1998.  While it is not clear when he 
was diagnosed with PVD, the Board emphasizes the multi-year 
gap between discharge from active duty service (1966) and 
reported symptomatology in 1998 (32 years later).  As such, 
the evidence does not support the claim based on continuity 
of symptomatology.  See Maxson, 230 F.3d at 1333; Mense, 1 
Vet. App. at 356.

Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
medical evidence does not attribute the Veteran's PVD to 
active duty.  In fact, no treating physician has ever 
suggested a relationship between the Veteran's PVD and active 
duty service.  Therefore, a nexus between his current 
disorder and active duty has not been established.

Consequently, since the Board has concluded that the Veteran 
is not entitled to the presumption of exposure to Agent 
Orange, service connection for PVD on a presumptive basis is 
denied.  Furthermore, since he is not service-connected for 
diabetes mellitus, his PVD cannot be service-connected as 
secondary to that condition.  Finally, as there is no 
evidence of PVD while on active duty or for many years 
afterwards and no nexus shown, service connection on a direct 
basis must also be denied.  

Regarding both claims, the evidence includes statements from 
the Veteran asserting continuity of symptoms.  The Board 
acknowledges that lay evidence concerning continuity of 
symptoms after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The Board, however, finds that the Veteran's reported history 
of diabetes mellitus and PVD since active service is 
inconsistent with the other evidence of record.  Indeed, to 
the extent he asserts that disorders began in service, the 
separation examination was absent of any complaints.  
Moreover, the post-service evidence does not reflect 
treatment related to either claimed disorder for many years 
following active service.  

Similarly, the Board has also considered the Veteran's 
statements asserting a relationship between his currently-
diagnosed diabetes mellitus and PVD and active duty service, 
and the statements of his wife, son, and property manager 
regarding his physical condition.  They essentially report 
that they have observed the Veteran's health deteriorating 
over the past several years.  His wife asserts that the 
decline is due to Agent Orange exposure. 

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The Veteran and his wife, son, and property manager are 
competent to report symptoms and their observations because 
this requires only personal knowledge, not medical expertise, 
as it comes to them through their senses.  Layno, 6 Vet. App. 
at 470.  As lay persons, however, they are not competent to 
offer opinions on medical diagnosis or causation, and the 
Board may not accept unsupported lay speculation with regard 
to medical issues.  See Moray v. Brown, 5 Vet. App. 211 
(1993); Espiritu v. Derwinski, 2 Vet. App. 482 (1992).

In this case, the Board attaches greater probative weight to 
the absence of clinical findings consistent with diabetes 
mellitus and PVD in service or for many years than to the 
statements of the Veteran and the others.  See Cartright, 2 
Vet. App. at 25 (interest in the outcome of a proceeding may 
affect the credibility of testimony). 

In light of the above discussion, the Board concludes that 
the preponderance of the evidence is against the claims for 
service connection and there is no doubt to be otherwise 
resolved.  As such, the appeal is denied.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in August 2003 that fully 
addressed all notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed him 
of what evidence was required to substantiate the claims and 
of his and VA's respective duties for obtaining evidence.    

There is no allegation from the Veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of these claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in June 2006, the 
RO provided the Veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to all issues on appeal.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records, other pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing an in-service event, 
injury, or disease, or manifestations of certain diseases 
during the presumptive period; (3) an indication that the 
disability or symptoms may be associated with service; and 
(4) whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  
38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the types of evidence 
that "indicate" that a current disability "may be 
associated" with service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

First, the RO has obtained the Veteran's service treatment 
records, as well as VA and private outpatient treatment 
records   Moreover, given the absence of in-service evidence 
of chronic manifestations of the disorders on appeal, no 
evidence of the disorders for many years after separation, 
and no competent evidence of a nexus between service and his 
claims, a remand for a VA examination would unduly delay 
resolution.  Therefore, the available records and medical 
evidence have been obtained in order to make adequate 
determinations as to these claims.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).




ORDER

Service connection for diabetes mellitus, Type II, is denied.

Service connection for PVD is denied.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


